internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b03 - plr-136721-01 date date distributing controlled the exemption regulators target entity ies sub division division the act sub plr-136721-01 sub sub p state w state x a b c d e f y z business a business b business c business d date dear this letter replies to a request for rulings dated date on the federal_income_tax consequences of a proposed transaction concerning sec_355 of the internal_revenue_code we received additional information in letters dated august plr-136721-01 september october december december and date the information submitted for consideration is summarized below distributing is an accrual_method state x corporation with non-voting preferred and voting common_stock outstanding distributing stock is beneficially owned by y members_of_a_family distributing conducts business a business b business c and business d through multiple subsidiaries each on the accrual_method of accounting distributing also operates division and division directly distributing files a consolidated_return on a calendar tax_year sub sub sub and sub are all state x corporations and members of distributing’s consolidated_group sub sub and sub are wholly-owned by distributing distributing owns z percent of sub sub conducts business a sub conducts business b sub conducts business c and sub is an entity which conducts business d distributing’s other subsidiaries are also entities which conduct business d we have received financial information indicating that business a business b business c and business d had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing is a holding_company under the act as such distributing’s ability to operate non-entity businesses is restricted by the regulators distributing has long had an exemption the exemption from these restrictions the regulators have determined that if distributing acquires control of another entity it will lose the exemption if distributing loses the exemption it will have to divest itself of some businesses distributing owns stock in target which is an entity or owns other entities under the act regulators have advised distributing that if it acquires any additional stock in target it will lose the exemption distributing has been acquiring stock in target for many years and has documented that ownership of the stock of target has been an excellent investment yielding significant income for the distributing consolidated_group accordingly to enable distributing to purchase additional target stock without losing the ability of any of its subsidiaries to continue their current businesses or the ability to acquire other businesses the following transaction has been proposed i ii sub will merge into a newly-formed limited_liability_company sub llc the sub merger sub llc will be a state w or state x llc that will be wholly- owned by distributing and will be disregarded as an entity separate from distributing for federal_income_tax purposes under sec_301_7701-3 of the income_tax regulations distributing will transfer the exemption a percent of its common_stock in target b shares or c percent of the total outstanding_stock in target all of the assets of division all of the stock in sub all of the stock of sub all of its stock of sub and a minority partnership_interest less than d percent of p to controlled a newly-formed accrual_method taxpayer in iv v plr-136721-01 exchange for common_stock of controlled and the assumption by controlled of dollar_figuree of distributing’s liability associated with the stock of target and any liabilities of division the contribution iii controlled will transfer all of the stock of target b shares it received in step ii and all of the assets of division to sub in constructive exchange for common_stock of sub and the assumption of any liabilities of division the sub transaction sub will merge into sub pursuant to the laws of state x sub will be the surviving entity and the separate existence of sub will cease the sub merger distributing will distribute all of the controlled stock to its common shareholders on a pro-rata basis the distribution vi within months of step v distributing will acquire additional common_stock of target for a purchase_price of approximately dollar_figuref the taxpayer has made the following representations in connection with the proposed transaction a b c d e f g h pursuant to sec_301_7701-3 sub llc will be disregarded as an entity separate from distributing for federal_income_tax purposes the sub merger will qualify as a tax-free_liquidation under sec_332 the sub transaction will qualify as a tax-free transaction pursuant to sec_351 the sub merger will qualify as a tax-free reorganization under sec_368 distributing formed sub on date by transferring business b assets to sub in a tax-free transaction qualifying under sec_351 no stock will be issued for services rendered to or for the benefit of controlled in connection with the contribution and no stock will be issued for indebtedness of controlled that is not evidenced by a security or for interest on indebtedness of controlled that accrued on or after the beginning of the holding_period of distributing for the debt none of the stock to be transferred is sec_306 stock within the meaning of sec_306 the contribution is not the result of a solicitation by a promoter broker or investment house plr-136721-01 i j k l m n o p q r s t distributing will not retain any rights in the property transferred to controlled the value of the stock received in exchange for accounts_receivable will be equal to net value of the accounts transferred the total adjusted_basis and the fair_market_value of the property to be transferred to controlled by distributing in the contribution will in each case equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled the liabilities assumed as determined under sec_357 in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred at the time of the contribution there will be no intercorporate debt existing between distributing and controlled and no indebtedness will be created in favor of distributing as a result of the contribution the contribution will occur pursuant to a plan that will be agreed on before the transaction and in which the rights of the parties are defined all exchanges in connection with the contribution will occur on approximately the same date there is no plan or intention on the part of controlled to redeem or otherwise reacquire any stock to be issued in the contribution taking into account any issuance of additional shares of controlled stock any issuance of stock for services the exercise of any controlled stock_rights warrants or subscriptions a public offering of controlled stock and the sale exchange transfer by gift or other_disposition of any of the stock of controlled to be received by the shareholders of distributing the shareholders of distributing will be in control of controlled within the meaning of sec_368 immediately following the distribution distributing will receive stock of controlled approximately equal to the fair_market_value of the property transferred to controlled controlled will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by controlled to dispose_of the transferred property other than in the normal course of business operations plr-136721-01 u v w x y z distributing and controlled will each pay its own expenses if any incurred in connection with the contribution controlled will not be an investment_company within the meaning of sec_351 and sec_1_351-1 distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy indebtedness of distributing controlled will not be a personal_service_corporation within the meaning of sec_269a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing the sub business is representative of this business’ present operations and with regard to this business there have been no substantial operational changes since the date of the last financial statements submitted aa the five years of financial information submitted on behalf of controlled and its subsidiaries sub sub and sub is representative of these businesses present operations and with regard to these businesses there have been no substantial operational changes since the date of the last financial statements submitted bb following the distribution distributing through sub llc and controlled through its controlled_subsidiaries will each continue the active_conduct of its trade_or_business independently and with its separate employees a division of distributing provides administrative management services to entities distributing will continue to offer this service to subsidiaries held by controlled after the distribution the employees of this division will only be employees of distributing cc immediately following the distribution distributing through sub llc will be engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the gross assets of the trade_or_business will have a fair_market_value that is greater than percent of the total fair_market_value of the gross assets of distributing dd immediately following the distribution at least percent of the fair_market_value plr-136721-01 of the gross assets of controlled will consist of the stock and securities of sub and sub controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the gross assets of the trades_or_businesses of each of sub and sub will have a fair_market_value that is greater than percent of the total fair_market_value of the gross assets of such corporation ee the distribution of the stock of controlled is being carried out to enable distributing to purchase additional target stock without losing the ability of any of the corporations discussed above to continue their current businesses or the ability to acquire other businesses the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose ff gg there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled subsequent to the proposed transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution hh there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution ii jj payments made in connection with all continuing transactions if any between distributing and controlled and their respective subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's-length immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany regulations further distributing's excess_loss_account if any with respect to the controlled common_stock and the excess_loss_account if any with respect to the stock of any subsidiary owned by controlled directly or indirectly will be included in income immediately before the distribution kk the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entity led to vote or stock possessing percent or more of the total value of all classes of stock of distributing or controlled ll distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 plr-136721-01 based solely on the information submitted and the representations set forth above we hold as follows distributing will recognize no gain_or_loss on the contribution sec_351 and sec_357 controlled will recognize no gain_or_loss on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the holding_period of that asset in the hands of distributing sec_1223 distributing will recognize no gain_or_loss on the distribution sec_355 the distributing shareholders will not recognize gain_or_loss and no amount will be included in the income of the distributing shareholders upon the receipt of the controlled stock as described above sec_355 the distributing shareholders’ basis in their distributing common and controlled common_stock after the distribution will be the same as the aggregate basis of the distributing common_stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 and a sec_358 b and c the holding_period of the controlled stock in the hands of the distributing shareholders will include the period for which the shareholder held the distributing stock with respect to which the distribution will be made provided that such stock was held as a capital_asset by such shareholder on the date of the distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 no opinion has been requested and no opinion is expressed about whether sec_351 applies to the creation of sub in representation e above or the federal tax consequences of the sub merger the sub transaction or the sub merger additionally we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer who requested it section plr-136721-01 k provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer’s federal_income_tax return for the tax_year in which the transaction covered by this ruling letter is consummated we have sent a copy of this letter to your authorized representative pursuant to the power_of_attorney on file in this office cc sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate
